On Petition eor Rehearing.
(171 Pac. 1054.)
Mr. Charles A. Hardy and Mr. Oscar Furuset, for the petition.
Mr. H. E. Slattery and Mr. W. G. Martin, contra.
Department 1.
BEAN, J.
2. Upon a petition for rehearing we have again carefully read all the evidence in the case, the statement of which is found in the former opinion, Yol. 5, No. 1, Oregon Decisions, p. 59. The only question involved is one of fact as to whether the minds of the contracting parties met, constituting a contract other than as expressed in the deed of conveyance which plaintiff seeks to have reformed. The cause of the misunderstanding appears to be that plaintiff, Mr. Furuset, had his conversation largely with Mr. Aaby, the husband of Maria R. Aaby, the owner of the land described in the conveyances of which plaintiff complains. There is no testimony whatever showing that Mr. Aaby was the authorized agent of Mrs. Aaby. When Mrs. Aaby appeared upon the scene the evidence of plaintiff himself upon cross-examination (Transcript of Test., p. 16) tends to show that she complained of the first draft of the deed tendered by plaintiff to her on account of the title. In answer to the question, “What did Mrs. Aaby say to Mr. Wheeler about the abstract of title in your presence?” he stated, “Then when we had talked to Mr. Wheeler, she bobbed up and said something about the encumbrances and all those things, and Mr. Aaby said to her, ‘Everything is all right.’ ” *283When the parties went to the office of Mr. A. E. Wheeler, an attorney of thirty-five years’ experience in conveyancing, for the purpose of having the first draft of the deed corrected, according to the testimony of Mr. Wheeler, who is an entirely disinterested witness, Mrs. Aaby said repeatedly, “I want to know that I am getting a good title and all clear.” The evidence on her part shows that she insisted that she did not want property with a “mortgage” on it as she termed the liens which the plaintiff declares she assumed and agreed to pay. The burden of proof is on the plaintiff to substantiate his complaint and to show that there was a mutual mistake; and that the conveyance executed by plaintiff to defendant, Mrs. Aaby, was not in accordance with the agreement of the parties. He has not shown by a preponderance of the evidence that Mrs. Aaby agreed to assume the liens on the property deeded to her in making the exchange.
The former opinion is adhered to and the motion for rehearing is denied. Rehearing Denied.
McBride, C. J., Benson and Burnett, JJ., concur.